Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/20/19 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/19.
Claims 1-6 and 9 are examined on the merits.  

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. See response below.


Claim- Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL........The specification shall contain a written description of the invention, and
of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Rejection) Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See BU Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within 

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

Claims 1-6 and 9 are rejected as lacking adequate descriptive support for possession of an immunochromatic analysis device for detecting Varicella-Zoster Virus (VZV) comprising a sample addition part, a labeling substance retaining part, a chromatographic medium part having a detection part, and an absorption part,
wherein the sample addition part, labeling substance retaining part, chromatographic medium part, and absorption part are connected so as to allow a fluid to flow through the parts via capillary action,
wherein the chromatographic medium part contains an inactive membrane composed of a microporous material, and
wherein the labeling substance retaining part comprises an antibody which recognizes the amino acid sequence at positions 108 to 135 of glycoprotein E of the varicella-zoster virus (VZV gE) composed of the amino acid sequence of SEQ ID NO: 1. and the detection part comprises an antibody which recognizes the amino acid sequence at positions 48 to 88 of glycoprotein E of the varicella-zoster virus (VZV gE) composed of the amino acid sequence of SEP ID NO: E; or
wherein the detection part comprises an antibody which recognizes the amino acid sequence at positions 108 to 135 of glycoprotein E of the varicella-zoster virus (VZV gE) composed of the amino acid sequence of SEQ ID NO: 1 and the labeling substance retaining part comprises an antibody which recognizes the amino acid sequence at positions 48 to 88 of 
In addition, the antibody which is contained in the labeling substance retaining part is a labeling antibody in which a labeling substance and an antibody are bound to each other, and the antibody which binds to the labeling substance is an antibody which recognizes the amino acid sequence at positions 108 to 135 of VZYgE.

In support of the claimed genus of an “an antibody that recognizes the amino acid sequence at positions 108 to 135 of SEQ ID NO: 1 and an antibody which recognizes the amino acid sequence at positions 48 to 88 of SEQ ID NO: 1”  the specification discloses Antibodies “1, 2 and 3” that recognize an epitope within the amino acids positions of 48 to 88 and Antibodies “4 and 5”, which recognize an epitope within the amino acids positions of 108 to 135.  No derivatives or variants or mutants thereof are disclosed that can achieve the claimed ability to recognize positions 108 to 135 and positions 48 to 88 of SEQ ID NO: 1. 
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope. Presently, the claimed SEQ ID NO: 1 recognizing antibodies are only defined by functional properties but no specific structure is recited by the claims.  For example, the immunochromatic assay relies on using an antibody that recognizes positions 108 to 135 of SEQ ID NO: 1 and an antibody that recognizes positions 48 to 88 of SEQ ID NO: 1, without specifying CDR regions or variable chain regions of each antibody.  In addition, Fowler et al. (Virology, 1995, Vol. 214, pages 531-540) teach the use of 
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648